This is an original action instituted in this court to obtain a review of an order and award of the State Industrial Commission.
The order complained of was entered on March 9, 1933. It sustained a motion of the claimant to reopen a cause pending before the Commission and award further compensation on the grounds that the claimant had suffered a change of condition for the worse due to the original injury.
Previous to entering the order complained of, hearings were conducted before the Commission at which the respective parties introduced evidence on the issues tendered by the motion.
The only specification of error urged by the petitioners, Marland Refining Company and Travelers Insurance Company, is:
"There is no competent evidence in the case tending to support the commissioner's finding that the claimant has sustained a change of condition for the worse since the date of the original award."
The original award was for 40 per cent. loss of use of the hand. The award complained of herein is for 65 per cent. loss of use of the hand, being for 25 per cent. additional loss of use of that member of the body.
By virtue of the provisions of section 13362, O. S. 1931, the State Industrial Commission is vested with a continuing jurisdiction to reopen and award further compensation when, due to the original injury, there has been a change in a claimant's condition for the worse since the original award was made.
Section 13360 makes the finding of the Commission on disputed questions of fact conclusive on this court if supported by the evidence. However, in the event there is no evidence supporting the finding of the Commission, such unsupported finding is not binding on this court.
That these rules are applicable to the case at bar is conceded. The question then is: Does the evidence support the finding of the Commission that claimant has suffered a change of condition for the worse since the original award and due to the original injury?
No useful purpose can be served by a detailed review of the evidence in this opinion. It is sufficient to observe, after a careful review of the record, that the evidence upon the question of fact involved is conflicting and conflicting inferences can be drawn *Page 188 
therefrom. There is in the record of the proceedings before the Industrial Commission sufficient evidence to support the order and award, and the same is accordingly affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, OSBORN, BAYLESS, McNEILL, and WELCH, JJ., concur.